Citation Nr: 0807166	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-02 709	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic paranoid 
schizophrenia, currently rated 70 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
traumatic amputation of the carpal metacarpal joints of the 
second, third, fourth and fifth fingers of the left hand, 
currently rated 60 percent disabling.  

3.  Entitlement to a compensable rating for asthma.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted a 70 percent rating for 
chronic paranoid schizophrenia; denied an increased rating 
for residuals of a traumatic amputation of the carpal 
metacarpal joints of the second, third, fourth and fifth 
fingers of the left hand; denied a compensable rating for 
asthma; and denied entitlement to a total disability rating 
based on individual unemployability.  


FINDING OF FACT

On October 17, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


